              Case 2:21-bk-50832                  Doc 1     Filed 03/16/21 Entered 03/16/21 11:12:37                               Desc Main
                                                            Document     Page 1 of 70                                                            3/16/21 11:06AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF OHIO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                The Guitammer Company

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7099 Hunley Rd Unit 108                                         PO Box 82
                                  Columbus, OH 43229                                              Westerville, OH 43086
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Franklin                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://www.guitammer.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
               Case 2:21-bk-50832                    Doc 1       Filed 03/16/21 Entered 03/16/21 11:12:37                                      Desc Main
                                                                 Document     Page 2 of 70                                                             3/16/21 11:06AM

Debtor    The Guitammer Company                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3343

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
             Case 2:21-bk-50832                  Doc 1       Filed 03/16/21 Entered 03/16/21 11:12:37                                  Desc Main
                                                             Document     Page 3 of 70                                                                   3/16/21 11:06AM

Debtor   The Guitammer Company                                                                     Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
              Case 2:21-bk-50832                Doc 1       Filed 03/16/21 Entered 03/16/21 11:12:37                                 Desc Main
                                                            Document     Page 4 of 70                                                                3/16/21 11:06AM

Debtor    The Guitammer Company                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 16, 2021
                                                  MM / DD / YYYY


                             X   /s/ Mark A. Luden                                                        Mark A. Luden
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Frederic P. Schwieg, Esq.                                             Date March 16, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Frederic P. Schwieg, Esq. 0030418
                                 Printed name

                                 Frederic P Schwieg Attorney at Law
                                 Firm name

                                 19885 Detroit Rd #239
                                 Rocky River, OH 44116-1815
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     440-499-4506                  Email address      fschwieg@schwieglaw.com

                                 0030418 OH
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            Case 2:21-bk-50832                      Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                   Desc Main
                                                                    Document     Page 5 of 70

       8879-C                      IRS e-file Signature Authorization for Form 1120                                                                 OMB No. 1545-0123

Form



Department of the Treasury
Internal Revenue Service
                                 For calendar year 2019, or tax year beginning            , 2019, ending

                                                           | Do not send to the IRS. Keep for your records.
                                                                                                                              , 20
                                                                                                                                                       2019
                                                    | Go to www.irs.gov/Form8879C for the latest information.
Name of corporation                                                                                                                  Employer identification number
                      The Guitammer Company                                                                                           XX-XXXXXXX
 Part I            Tax Return Information (Whole dollars only)
  1 Total income (Form 1120, line 11) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               1             851,273.
  2 Taxable income (Form 1120, line 30) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              2            -163,760.
  3 Total tax (Form 1120, line 31) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               3
  4 Amount owed (Form 1120, line 35) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                4
  5 Overpayment (Form 1120, line 36)                                                                 5
 Part II           Declaration and Signature Authorization of Officer. Be sure to get a copy of the corporation's return.
Under penalties of perjury, I declare that I am an officer of the above corporation and that I have examined a copy of the corporation's 2019 electronic
income tax return and accompanying schedules and statements and to the best of my knowledge and belief, it is true, correct, and complete. I further
declare that the amounts in Part I above are the amounts shown on the copy of the corporation's electronic income tax return. I consent to allow my
electronic return originator (ERO), transmitter, or intermediate service provider to send the corporation's return to the IRS and to receive from the
IRS (a) an acknowledgement of receipt or reason for rejection of the transmission, (b) the reason for any delay in processing the return or refund, and
(c) the date of any refund. If applicable, I authorize the U.S. Treasury and its designated Financial Agent to initiate an electronic funds withdrawal
(direct debit) entry to the financial institution account indicated in the tax preparation software for payment of the corporation's federal taxes owed
on this return, and the financial institution to debit the entry to this account. To revoke a payment, I must contact the U.S. Treasury Financial
Agent at 1-888-353-4537 no later than 2 business days prior to the payment (settlement) date. I also authorize the financial institutions involved
in the processing of the electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve issues related to
the payment. I have selected a personal identification number (PIN) as my signature for the corporation's electronic income tax return and, if
applicable, the corporation's consent to electronic funds withdrawal.

Officer's PIN: check one box only

       X I authorize Hack, Steer & Company LLC                                                                                       to enter my PIN       50777
                                                               ERO firm name                                                                           do not enter all zeros
             as my signature on the corporation's 2019 electronically filed income tax return.
             As an officer of the corporation, I will enter my PIN as my signature on the corporation's 2019 electronically filed income tax return.


Officer's signature |                                                            Date |                             Title |   CFO

 Part III          Certification and Authentication

ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                   34272745901
                                                                                                           do not enter all zeros
I certify that the above numeric entry is my PIN, which is my signature on the 2019 electronically filed income tax return for the corporation indicated
above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file Application and Participation,
and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business Returns.


ERO's signature |                                                                                               Date |     09/09/20

                                             ERO Must Retain This Form - See Instructions
                                     Do Not Submit This Form to the IRS Unless Requested To Do So
For Paperwork Reduction Act Notice, see instructions.                                                                                             Form 8879-C (2019)
LHA




910211 10-31-19
Case 2:21-bk-50832   Doc 1   Filed 03/16/21 Entered 03/16/21 11:12:37   Desc Main
                             Document     Page 6 of 70
            Case 2:21-bk-50832                     Doc 1        Filed 03/16/21 Entered 03/16/21 11:12:37                            Desc Main
                                                                Document     Page 7 of 70
           The Guitammer Company
Form 1120 (2019)                                                                                                                XX-XXXXXXX Page 2
  Schedule C Dividends, Inclusions, and Special Deductions                                       (a) Dividends and                   (c) Special deductions
                       (see instructions)                                                                              (b) %
                                                                                                     inclusions                             (a) x (b)
 1 Dividends from less-than-20%-owned domestic corporations (other than
   debt-financed stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   50
 2 Dividends from 20%-or-more-owned domestic corporations (other than debt-financed
   stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          65
                                                                                                                          see
                                                                                                                     instructions
 3 Dividends on certain debt-financed stock of domestic and foreign corporations ~~~~~


 4 Dividends on certain preferred stock of less-than-20%-owned public utilities ~~~~~~                                 23.3


 5 Dividends on certain preferred stock of 20%-or-more-owned public utilities ~~~~~~~                                  26.7


 6 Dividends from less-than-20%-owned foreign corporations and certain FSCs ~~~~~~                                       50


 7 Dividends from 20%-or-more-owned foreign corporations and certain FSCs ~~~~~~                                         65


 8 Dividends from wholly owned foreign subsidiaries       ~~~~~~~~~~~~~~~~~                                             100
                                                                                                                          see
                                                                                                                     instructions
 9 Subtotal. Add lines 1 through 8 ~~~~~~~~~~~~~~~~~~~~~~~~~
10 Dividends from domestic corporations received by a small business investment
     company operating under the Small Business Investment Act of 1958 ~~~~~~~~~                                        100


11 Dividends from affiliated group members       ~~~~~~~~~~~~~~~~~~~~~                                                  100


12 Dividends from certain FSCs ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              100
13 Foreign-source portion of dividends received from a specified 10%-owned foreign
     corporation (excluding hybrid dividends) (see instructions) ~~~~~~~~~~~~~~                                         100
14 Dividends from foreign corporations not included on line 3, 6, 7, 8, 11, 12, or 13
   (including any hybrid dividends) ~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                                                          see
                                                                                                                     instructions
15 Section 965(a) inclusion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
16 a Subpart F inclusions derived from the sale by a controlled foreign corporation (CFC) of
     the stock of a lower-tier foreign corporation treated as a dividend (attach Form(s) 5471)
     (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                100
   b Subpart F inclusions derived from hybrid dividends of tiered corporations (attach Form(s)
     5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   c Other inclusions from CFCs under subpart F not included on line 15, 16a, 16b, or 17
     (attach Form(s) 5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~


17 Global intangible Low-Taxed income (GILTI) (attach Form(s) 5471 and Form 8992) ~~~


18 Gross-up for foreign taxes deemed paid ~~~~~~~~~~~~~~~~~~~~~~


19 lC -DISC and former DISC dividends not included on line 1, 2, or 3     ~~~~~~~~~~


20 Other dividends     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


21 Deduction for dividends paid on certain preferred stock of public utilities ~~~~~~~~


22 Section 250 deduction (attach Form 8993) ~~~~~~~~~~~~~~~~~~~~~
23 Total dividends and inclusions. Add column (a), lines 9 through 20. Enter here and on
     page 1, line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


24 Total special deductions. Add column (c), lines 9 through 22. Enter here and on page 1, line 29b 
                                                                                                                                          Form 1120 (2019)


911611
12-30-19
              Case 2:21-bk-50832                 Doc 1      Filed 03/16/21 Entered 03/16/21 11:12:37                               Desc Main
                                                            Document     Page 8 of 70
Form 1120 (2019)       The Guitammer Company                                                                                      XX-XXXXXXX Page 3
  Schedule J            Tax Computation and Payment (see instructions)
Part I - Tax Computation
 1 Check if the corporation is a member of a controlled group (attach Schedule O (Form 1120)) ~~~~~~~~~~ |              X
  2       Income tax. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             2                    0.
  3       Base erosion minimum tax amount (attach Form 8991) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   3
  4       Add lines 2 and 3                                                    4                    0.
  5a Foreign tax credit (attach Form 1118) ~~~~~~~~~~~~~~~~~~~~~~                             5a
   b Credit from Form 8834 (see instructions) ~~~~~~~~~~~~~~~~~~~~                            5b
   c General business credit (attach Form 3800) ~~~~~~~~~~~~~~~~~~~                           5c
      d Credit for prior year minimum tax (attach Form 8827) ~~~~~~~~~~~~~~~                  5d
      e Bond credits from Form 8912 ~~~~~~~~~~~~~~~~~~~~~~~~~           5e
  6       Total credits. Add lines 5a through 5e ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        6
  7       Subtract line 6 from line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             7                    0.
  8       Personal holding company tax (attach Schedule PH (Form 1120))                             8
  9a Recapture of investment credit (attach Form 4255) ~~~~~~~~~~~~~~~~                       9a
   b Recapture of low-income housing credit (attach Form 8611) ~~~~~~~~~~~~                   9b
      c Interest due under the look-back method-completed long-term contracts
        (attach Form 8697) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     9c
      d Interest due under the look-back method-income forecast method (attach Form 8866) ~   9d
      e Alternative tax on qualifying shipping activities (attach Form 8902) ~~~~~~~~~        9e
      f   Other (see instructions - attach statement) ~~~~~~~~~~~~~~~~~~~~                    9f
10        Total. Add lines 9a through 9f ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            10
11        Total tax. Add lines 7, 8, and 10. Enter here and on page 1, line 31                       11                   0.
Part II - Section 965 Payments (see instructions)
 12 2019 net 965 tax liability paid from Form 965-B, Part II, column (k), line 3. Enter here and on page 1, line 32    12
Part III - Payments, Refundable Credits, and Section 965 Net Tax Liability
 13 2018 overpayment credited to 2019 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 13
14        2019 estimated tax payments    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            14
15        2019 refund applied for on Form 4466   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        15   (                  )
16        Combine lines 13, 14, and 15   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            16
17        Tax deposited with Form 7004 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              17
18        Withholding (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            18
19        Total payments. Add lines 16, 17, and 18 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       19
20         Refundable credits from:
      a Form 2439 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          20a
      b Form 4136 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           20b
      c Form 8827, line 5c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     20c
      d Other (attach statement - see instructions) ~~~~~~~~~~~~~~~~~~~~                              20d
21        Total credits. Add lines 20a through 20d ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       21
22        2019 net 965 tax liability from Form 965-B, Part I, column (d), line 3. See instructions ~~~~~~~~~~~~~~~~~          22
23        Total payments, credits, and section 965 net tax liability. Add lines 19, 21, and 22. Enter here and on page 1,
          line 33                                                          23
                                                                                                                                       Form 1120 (2019)




911621
12-30-19
             Case 2:21-bk-50832                           Doc 1     Filed 03/16/21 Entered 03/16/21 11:12:37                                      Desc Main
                                                                    Document     Page 9 of 70
Form 1120 (2019)     The Guitammer Company                                                                                                       XX-XXXXXXX Page 4
    Schedule K         Other Information (see instructions)
1     Check accounting method: a   Cash     b X Accrual                          c         Other (specify) |                                                     Yes         No
2     See the instructions and enter the:
    a Business activity code no. | 334310
    b Business activity | Manufacturer
    c Product or service | Sound Equipment
3     Is the corporation a subsidiary in an affiliated group or a parent-subsidiary controlled group? ~~~~~~~~~~~~~~~~~~~~~~~~~                                              X
      If "Yes," enter name and EIN of the parent corporation |


4     At the end of the tax year:
    a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
      organization own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of the
      corporation's stock entitled to vote? If "Yes," complete Part I of Schedule G (Form 1120) (attach Schedule G) ~~~~~~~~~~~~~~~~~~                                       X
    b Did any individual or estate own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all
      classes of the corporation's stock entitled to vote? If "Yes," complete Part II of Schedule G (Form 1120) (attach Schedule G) ~~~~~~~~~~~                              X
 5 At the end of the tax year, did the corporation:
  a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled to vote of any
      foreign or domestic corporation not included on Form 851, Affiliations Schedule? For rules of constructive ownership, see instructions ~~~~~~                          X
      If "Yes," complete (i) through (iv) below.
                                                                                          (ii) Employer                                                    (iv) Percentage
                                (i) Name of Corporation                              Identification Number                    (iii) Country of            Owned in Voting
                                                                                                                              Incorporation
                                                                                               (if any)                                                          Stock




    b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in any foreign or domestic partnership
      (including an entity treated as a partnership) or in the beneficial interest of a trust? For rules of constructive ownership, see instructions ~~~~~~                  X
      If "Yes," complete (i) through (iv) below.
                                                                                          (ii) Employer                       (iii) Country of                (iv) Maximum
                                    (i) Name of Entity                               Identification Number                                                Percentage Owned in
                                                                                               (if any)                       Organization
                                                                                                                                                          Profit, Loss, or Capital




 6 During this tax year, did the corporation pay dividends (other than stock dividends and distributions in exchange for stock) in
   excess of the corporation's current and accumulated earnings and profits? See sections 301 and 316 ~~~~~~~~~~~~~~~~~~~~~                                                  X
      If "Yes," file Form 5452, Corporate Report of Nondividend Distributions. See the instructions for Form 5452.
      If this is a consolidated return, answer here for the parent corporation and on Form 851 for each subsidiary.
 7 At any time during the tax year, did one foreign person own, directly or indirectly, at least 25% of the total voting power of all
   classes of the corporation's stock entitled to vote or at least 25% of the total value of all classes of the corporation's stock? ~~~~~~~~~~~~                            X
      For rules of attribution, see section 318. If "Yes," enter:
      (a) Percentage owned |                             and (b) Owner's country |
      (c) The corporation may have to file Form 5472, Information Return of a 25% Foreign-Owned U.S. Corporation or a Foreign
      Corporation Engaged in a U.S. Trade or Business. Enter the number of Forms 5472 attached |
 8 Check this box if the corporation issued publicly offered debt instruments with original issue discount ~~~~~~~~~~~~~~~~~ |
   If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount Instruments.
 9 Enter the amount of tax-exempt interest received or accrued during the tax year | $
10 Enter the number of shareholders at the end of the tax year (if 100 or fewer) |
11 If the corporation has an NOL for the tax year and is electing to forego the carryback period, check here ~~~~~~~~~~~~~~~~ |
      If the corporation is filing a consolidated return, the statement required by Regulations section 1.1502-21(b)(3) must be attached
      or the election will not be valid.
12 Enter the available NOL carryover from prior tax years (do not reduce it by any deduction reported on
   page 1, line 29a.)  | $                                                            6,132,094.
                                                                                                                                                      Form 1120 (2019)
911632
12-30-19
           Case 2:21-bk-50832                     Doc 1        Filed 03/16/21 Entered 03/16/21 11:12:37                              Desc Main
                                                              Document      Page 10 of 70
Form 1120 (2019)    The Guitammer Company                                                                                           XX-XXXXXXX Page 5
  Schedule K         Other Information (continued from page 4)
13 Are the corporation's total receipts (page 1, line 1a, plus lines 4 through 10) for the tax year and its total assets at the end of the      Yes   No
   tax year less than $250,000? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 X
    If "Yes," the corporation is not required to complete Schedules L, M-1, and M-2. Instead, enter the total amount of cash
    distributions and the book value of property distributions (other than cash) made during the tax year | $
14 Is the corporation required to file Schedule UTP (Form 1120), Uncertain Tax Position Statement? See instructions ~~~~~~~~~~~~~~~~                  X
   If "Yes," complete and attach Schedule UTP.
15a Did the corporation make any payments in 2019 that would require it to file Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~                         X
  b If "Yes," did or will the corporation file required Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     X
16 During this tax year, did the corporation have an 80%-or-more change in ownership, including a change due to redemption of its
   own stock? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            X
17 During or subsequent to this tax year, but before the filing of this return, did the corporation dispose of more than 65% (by value)
   of its assets in a taxable, non-taxable, or tax deferred transaction? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        X
18 Did the corporation receive assets in a section 351 transfer in which any of the transferred assets had a fair market basis or fair
   market value of more than $1 million? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            X
19 During the corporation's tax year, did the corporation make any payments that would require it to file Forms 1042 and 1042-S
   under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474) of the Code? ~~~~~~~~~~~~~~~~~~~~                           X
20 Is the corporation operating on a cooperative basis? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    X
21 During the tax year, did the corporation pay or accrue any interest or royalty for which the deduction is not allowed under section
    267A? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                    X
    If "Yes," enter the total amount of the disallowed deductions | $
22 Does the corporation have gross receipts of at least $500 million in any of the 3 preceding tax years? (See sections 59A(e)(2)
   and (3)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            X
    If "Yes," complete and attach Form 8991.
23 Did the corporation have an election under section 163(j) for any real property trade or business or any farming business in effect
   during the tax year? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            X
24 Does the corporation satisfy one or more of the following? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       X
  a The corporation owns a pass-through entity with current, or prior year carryover, excess business interest expense.
  b The corporation's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years preceding the
    current tax year are more than $26 million and the corporation has business interest expense.
  c The corporation is a tax shelter and the corporation has business interest expense.
    If "Yes," to any, complete and attach Form 8990.
25 Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund?     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               X
   If "Yes," enter amount from Form 8996, line 14  | $
                                                                                                                                          Form 1120 (2019)




911633
12-30-19
              Case 2:21-bk-50832                            Doc 1       Filed 03/16/21 Entered 03/16/21 11:12:37 Desc Main
Form 1120 (2019)           The Guitammer Company
                                             Document                                Page 11 of 70              XX-XXXXXXX                                                       Page   6
  Schedule L                  Balance Sheets per Books                           Beginning of tax year                                               End of tax year

                           Assets                                          (a)                                  (b)                            (c)                         (d)
  1 Cash ~~~~~~~~~~~~~~~~~                                                                                    55,096.                                                    169,445.
  2a Trade notes and accounts receivable ~~~                              58,885.                                           90,323.
   b Less allowance for bad debts ~~~~~~                      (            5,073.)                           53,812. (             )                                      90,323.
  3 Inventories ~~~~~~~~~~~~~~                                                                               62,845.                                                      52,248.
  4 U.S. government obligations ~~~~~~        See                                                                    See
  5 Tax-exempt securities ~~~~~~~~~           Statement of                                                           Statement of
  6 Other current assets (att. stmt.) ~~~~~~~ Consolidated                                                  161,264. Consolidated                                        107,203.
  7 Loans to shareholders ~~~~~~~~~ Beginning                                                                        Ending
  8 Mortgage and real estate loans~~~~~~ Balance Sheet                                                               Balance Sheet
  9   Other investments (att. stmt.)     ~~~~~~~~                                                           154,526.                                                     110,522.
10a Buildings and other depreciable assets ~~                           210,692.                                          231,347.
  b Less accumulated depreciation ~~~~~                       (         210,692.)                                     (   217,648.)                                       13,699.
11a Depletable assets ~~~~~~~~~~~
  b Less accumulated depletion ~~~~~~~                        (                            )                                       (                       )
12 Land (net of any amortization) ~~~~~~
13a Intangible assets (amortizable only) ~~~                            171,549.                                                              173,920.
  b Less accumulated amortization ~~~~~                       (         104,874.)                            66,675. (                         91,327.)                   82,593.
14 Other assets (att. stmt.) ~~~~~~~~                                                                           131.                                                         131.
15 Total assets                                                                                554,349.                                                     626,164.
   Liabilities and Shareholders' Equity
16 Accounts payable ~~~~~~~~~~~                                                                        720,245.                                                          774,491.
17    Mortgages, notes, bonds payable in less than 1 year                                            1,301,212.                                                        1,283,212.
18                                    ~~~~~~
      Other current liabilities (att. stmt.)                                                           885,660.                                                          905,547.
19 Loans from shareholders ~~~~~~~~                                                                    402,497.                                                          320,477.
20 Mortgages, notes, bonds payable in 1 year or more                                                   370,178.                                                          385,866.
21 Other liabilities (att. stmt.) ~~~~~~~~                                                              12,260.
22 Capital stock: a Preferred stock ~~~~~
                  b Common stock ~~~~~                                    97,061.                       97,061.                               115,421.                   115,421.
23 Additional paid-in capital ~~~~~~~~                                                               9,566,435.                                                        9,826,673.
   Retained earnings -
24 Appropriated (attach statement) ~~~~~~~
25 Retained earnings - Unappropriated ~~~                                                          -12,801,199.                                                    -12,985,523.
      Adjustments to shareholders'
26    equity (attach statement) ~~~~~~~~~~
27 Less cost of treasury stock ~~~~~~~                                                         (                               )                               (                        )
28 Total liabilities and shareholders' equity                                554,349.                                                                                  626,164.
  Schedule M-1                      Reconciliation of Income (Loss) per Books With Income per Return
                                    Note: The corporation may be required to file Schedule M-3. See instructions.
  1 Net income (loss) per books ~~~~~~~                                 -184,324. 7 Income recorded on books this year not
  2 Federal income tax per books ~~~~~~~                                                                 included on this return (itemize):
  3 Excess of capital losses over capital gains ~~                                                       Tax-exempt interest           $
  4   Income subject to tax not recorded on books this year                                                                                     1,052.
      (itemize):                                                                                                                                                            1,052.
                                                                                                   8 Deductions on this return not charged
  5 Expenses recorded on books this year not                                                         against book income this year (itemize):
    deducted on this return (itemize):                                                                   a Depreciation ~~ $                    2,513.
                                                                                                           Charitable
    a Depreciation~~ $                                                                                   b contributions ~~~ $
      b
           Charitable
           contributions    ~~ $                                                                                                               12,150.
      c
           Travel and
           entertainment      ~ $               2,674.                                                                                                                   14,663.
                                               33,605.
                                              36,279. 9 Add lines 7 and 8                                                                                                15,715.
  6 Add lines 1 through 5        -148,045. 10 Income (page 1, line 28) - line 6 less line 9                                                               -163,760.
  Schedule M-2 Analysis of Unappropriated Retained Earnings per Books (Line 25, Schedule L)
  1 Balance at beginning of year ~~~~~~~ -12,801,199. 5 Distributions: a Cash ~~~~~~~~~~
  2 Net income (loss) per books ~~~~~~~     -184,324.                   b Stock ~~~~~~~~~~
  3 Other increases (itemize):                                                                                       c Property ~~~~~~~~
                                                                                                   6 Other decreases (itemize) :


                                                                                                   7 Add lines 5 and 6 ~~~~~~~~~~~~~
  4 Add lines 1, 2, and 3                               -12,985,523. 8 Balance at end of year (line 4 less line 7)                                   -12,985,523.
911631
12-30-19
                                                                  See Consolidated Schedules M-1 and M-2                                                              Form 1120 (2019)
               Case 2:21-bk-50832                         Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                             Desc Main
                                                                         Document      Page 12 of 70
SCHEDULE O                                     Consent Plan and Apportionment Schedule
(Form 1120)                                             for a Controlled Group
(Rev. December 2018)
                                                                                                                                                                    OMB No. 1545-0123
Department of the Treasury                | Attach to Form 1120, 1120-C, 1120-F, 1120-FSC, 1120-L, 1120-PC, 1120-REIT, or 1120-RIC.
Internal Revenue Service                          | Go to www.irs.gov/Form1120 for instructions and the latest information.
Name                                                                                                                                               Employer identification number

     The Guitammer Company                                                                                                                             XX-XXXXXXX
  Part I Apportionment Plan Information
 1 Type of controlled group:
  a X Parent-subsidiary group
  b            Brother-sister group
  c            Combined group
  d            Life insurance companies only


 2 This corporation has been a member of this group:
  a X For the entire year.
  b            From                                                      , until                                               .


 3 This corporation consents and represents to:
  a       Adopt an apportionment plan. All the other members of this group are adopting an apportionment plan effective for
               the current tax year which ends on                                                     , and for all succeeding tax years.
  b            Amend the current apportionment plan. All the other members of this group are currently amending a previously
               adopted plan, which was in effect for the tax year ending                                                   , and for all succeeding tax
               years.
  c            Terminate the current apportionment plan and not adopt a new plan. All the other members of this group are not
               adopting an apportionment plan.
  d            Terminate the current apportionment plan and adopt a new plan. All the other members of this group are adopting
               an apportionment plan effective for the current tax year which ends on                                                       , and for all
               succeeding tax years.


 4 If you checked box 3c or 3d above, check the applicable box below to indicate if the termination of the current apportionment
       plan was:
  a            Elected by the component members of the group.
  b            Required for the component members of the group.


 5 If you did not check a box on line 3 above, check the applicable box below concerning the status of the group's
       apportionment plan (see instructions).
  a            No apportionment plan is in effect and none is being adopted.
  b            An apportionment plan is already in effect. It was adopted for the tax year ending                                                           , and
               for all succeeding tax years.


 6 If all the members of this group are adopting a plan or amending the current plan for a tax year after the due date
      (including extensions) of the tax return for this corporation, is there at least one year remaining on the statute of limitations
      from the date this corporation filed its amended return for such tax year for assessing any resulting deficiency? See
      instructions.                                              .
  a            Yes.
        (i)           The statute of limitations for this year will expire on                                              .
        (ii)          On                                                   , this corporation entered into an agreement with the
                      Internal Revenue Service to extend the statute of limitations for purposes of assessment until
                                                                     .
  b      X No. The members may not adopt or amend an apportionment plan.

 7             If the corporation has a short tax year that does not include December 31, check the box. See instructions.


For Paperwork Reduction Act Notice, see Instructions for Form 1120.                                                                            Schedule O (Form 1120) (Rev. 12-2018)




913335 04-01-19        LHA
               Case 2:21-bk-50832                  Doc 1      Filed 03/16/21 Entered 03/16/21 11:12:37                           Desc Main
                                                             Document      Page 13 of 70
Form          1125-A                                            Cost of Goods Sold
(Rev. November 2018)                                | Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.                                OMB No. 1545-0123
Department of the Treasury                        | Go to www.irs.gov/Form1125A for the latest information.
Internal Revenue Service
Name                                                                                                                             Employer Identification number

         The Guitammer Company                                                                                                      XX-XXXXXXX
1     Inventory at beginning of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            1               62,845.
2     Purchases       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   2            1,038,111.
3     Cost of labor    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   3                     0.
4     Additional section 263A costs (attach schedule)   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 4                     0.
5     Other costs (attach schedule)   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           5              144,852.
6     Total. Add lines 1 through 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              6            1,245,808.
7     Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               7               52,248.
8     Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
      appropriate line of your tax return. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                              8                1,193,560.
9 a Check all methods used for valuing closing inventory:
    (i)        Cost
      (ii)        Lower of cost or market
      (iii)       Other (Specify method used and attach explanation) |


    b Check if there was a writedown of subnormal goods ~~~~~~~~~~~~~~~~~~~~~~~                                                     |
    c Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) ~~~~~~~~~~~~~~~~~~~~ |
    d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
      under LIFO ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               9d
    e If property is produced or acquired for resale, do the rules of Section 263A apply to the entity? See instructions ~~~~~~~~~~~~~~             Yes X No
    f Was there any change in determining quantities, cost, or valuations between opening and closing inventory? ~~~~~~~~~~~~~~~                    Yes X No
      If "Yes," attach explanation.


For Paperwork Reduction Act Notice, see separate instructions.                                                                   Form 1125-A (Rev. 11-2018)




924441
04-01-19        LHA
Case 2:21-bk-50832   Doc 1    Filed 03/16/21 Entered 03/16/21 11:12:37   Desc Main
                             Document      Page 14 of 70
                 Case 2:21-bk-50832                             Doc 1               Filed 03/16/21 Entered 03/16/21 11:12:37                                                       Desc Main
                                                                                   Document      Page 15 of 70
           4562                                                     Depreciation and Amortization                                                                                      OMB No. 1545-0172

Form


Department of the Treasury
                                                                        (Including Information on Listed Property)
                                                                                        | Attach to your tax return.
                                                                                                                                                       OTHER
                                                                                                                                                                                         2019
                                                                                                                                                                                         Attachment
Internal Revenue Service   (99)                     | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                            Sequence No.   179
Name(s) shown on return                                                                                             Business or activity to which this form relates                   Identifying number



The Guitammer Company                                                            Other Depreciation                               XX-XXXXXXX
 Part I Election To Expense Certain Property Under Section 179 Note: If you have any listed property, complete Part V before you complete Part I.
 1 Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                1        1,020,000.
 2 Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                             2
 3 Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                              3         2,550,000.
 4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                                      4
 5 Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions                         5
 6                                        (a) Description of property                                       (b) Cost (business use only)              (c) Elected cost




 7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                      7
 8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                       8
 9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                   9
10 Carryover of disallowed deduction from line 13 of your 2018 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                               10
11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                                11


                                                                                                                               9
12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11                                                                        12                              0.
13 Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12                                                    13
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
 Part II             Special Depreciation Allowance and Other Depreciation (Don't include listed property. )
14 Special depreciation allowance for qualified property (other than listed property) placed in service during
   the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                           14
15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                         15
16 Other depreciation (including ACRS)                                                                                                 16                    1,528.
 Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                Section A
17 MACRS deductions for assets placed in service in tax years beginning before 2019                                           ~~~~~~~~~~~~~~                                17                    5,971.
18                                                                                                         J
         If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here

                                   Section B - Assets Placed in Service During 2019 Tax Year Using the General Depreciation System
                                                                        (b) Month and        (c) Basis for depreciation
                   (a) Classification of property                        year placed        (business/investment use            (d) Recovery      (e) Convention      (f) Method    (g) Depreciation deduction
                                                                           in service         only - see instructions)              period


19a           3-year property                                                                           3,850.                3.0                      MQ          200DB                          1,604.
     b        5-year property                                                                           4,727.                5.0                      MQ          200DB                            772.
     c        7-year property                                                                          26,762.                7.0                      MQ          200DB                          1,219.
     d        10-year property                                                                          3,037.                10.0                     MQ          200DB                             76.
     e        15-year property
     f        20-year property
     g        25-year property                                                                                                   25 yrs.                                 S/L
                                                                               /                                                27.5 yrs.              MM                S/L
     h        Residential rental property
                                                                               /                                                27.5 yrs.              MM                S/L
                                                                               /                                                 39 yrs.               MM                S/L
     i        Nonresidential real property
                                                               /                                                 MM         S/L
                                 Section C - Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
20a           Class life                                                                                                                                                 S/L
  b           12-year                                                                                                             12 yrs.                                S/L
  c           30-year                                                          /                                                  30 yrs.              MM                S/L
  d           40-year                                                          /                                                  40 yrs.              MM                S/L
 Part IV             Summary (See instructions.)
21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            21
22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
         Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr.                                                        22                 11,170.
23 For assets shown above and placed in service during the current year, enter the
   portion of the basis attributable to section 263A costs                                                            23
916251 12-12-19         LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                Form 4562 (2019)
           Case 2:21-bk-50832                  Doc 1         Filed 03/16/21 Entered 03/16/21 11:12:37                                                Desc Main
                                                            Document      Page 16 of 70
Form 4562 (2019)                 The Guitammer Company                                                                XX-XXXXXXX                                               Page 2
 Part V Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
            entertainment, recreation, or amusement.)
            Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
            24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
               Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?              Yes              No 24b If "Yes," is the evidence written?                      Yes        No
              (a)                 (b)              (c)                (d)                      (e)             (f)          (g)             (h)                              (i)
      Type of property            Date          Business/                            Basis for depreciation
                                                                                                            Recovery     Method/       Depreciation                      Elected
                               placed in       investment           Cost or
     (list vehicles first)                                       other basis
                                                                                     (business/investment
                                                                                                             period    Convention       deduction                      section 179
                                service      use percentage                                 use only)
                                                                                                                                                                           cost
25 Special depreciation allowance for qualified listed property placed in service during the tax year and
   used more than 50% in a qualified business use                                                     25



                                      !   !
26 Property used more than 50% in a qualified business use:



                                      !   !
                                                          %



                                      !   !
                                                          %
                                                     %



                                      !   !
27 Property used 50% or less in a qualified business use:



                                      !   !
                                                          %                                                          S/L -



                                      !   !
                                                          %                                                          S/L -
                                                          %                                                          S/L -
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~ 28
29 Add amounts in column (i), line 26. Enter here and on line 7, page 1                                                            29
                                                         Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                      (a)              (b)               (c)               (d)                        (e)                     (f)
30 Total business/investment miles driven during the                Vehicle          Vehicle           Vehicle           Vehicle                    Vehicle                 Vehicle
   year (don't include commuting miles) ~~~~~~~
31 Total commuting miles driven during the year ~
32 Total other personal (noncommuting) miles
    driven~~~~~~~~~~~~~~~~~~~~~
33 Total miles driven during the year.
   Add lines 30 through 32 ~~~~~~~~~~~~
34 Was the vehicle available for personal use                  Yes         No     Yes         No     Yes     No       Yes        No          Yes          No          Yes         No
   during off-duty hours? ~~~~~~~~~~~~
35 Was the vehicle used primarily by a more
   than 5% owner or related person? ~~~~~~
36 Is another vehicle available for personal
   use? 
                            Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more than 5% owners or related persons.
37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your                                                Yes        No
   employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
   employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~
39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
40 Do you provide more than five vehicles to your employees, obtain information from your employees about
    the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~
   Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
 Part VI Amortization
                      (a)                               (b)                (c)                    (d)         (e)                                                     (f)
                   Description of costs                Date amortization        Amortizable                 Code                 Amortization                  Amortization
                                                            begins               amount                    section           period or percentage              for this year




                                                            ! !
42 Amortization of costs that begins during your 2019 tax year:
Various patent filings                                063019                          2,271.                                    10.0                                           132.

                                                            ! !
43 Amortization of costs that began before your 2019 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    43                       10,401.
44 Total. Add amounts in column (f). See the instructions for where to report                                            44                       10,533.
916252 12-12-19                                                                                                                                                    Form 4562 (2019)
             Case 2:21-bk-50832                         Doc 1         Filed 03/16/21 Entered 03/16/21 11:12:37                                            Desc Main
                                                                     Document      Page 17 of 70
                                                        Sales of Business Property
                                                                                                                                                                     OMB No. 1545-0184


Form       4797
Department of the Treasury
                                        (Also Involuntary Conversions and Recapture Amounts Under Sections 179 and 280F(b)(2))
                                                                       | Attach to your tax return.
                                                                                                                                                                      2019
                                                                                                                                                                   Attachment
Internal Revenue Service                          | Go to www.irs.gov/Form4797 for instructions and the latest information.                                        Sequence No.   27
Name(s) shown on return                                                                                                               Identifying number


      The Guitammer Company                                                                                                               XX-XXXXXXX
 1 Enter the gross proceeds from sales or exchanges reported to you for 2019 on Form(s) 1099-B or 1099-S (or substitute
   statement) that you are including on line 2, 10, or 20. See instructions                                                 1
  Part I          Sales or Exchanges of Property Used in a Trade or Business and Involuntary Conversions From Other
                  Than Casualty or Theft - Most Property Held More Than 1 Year (see instructions)
                                                                                                               (e) Depreciation           (f) Cost or other             (g) Gain or (loss)
                                                  (b)   Date        (c)   Date
                                                                                        (d) Gross                                            basis, plus                 Subtract (f) from
                  (a) Description of                acquired            sold              sales price
                                                                                                            allowed or allowable          improvements and            the sum of (d) and (e)
                      property                    (mo., day, yr.)   (mo., day, yr.)                           since acquisition            expense of sale


 2




 3 Gain, if any, from Form 4684, line 39 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          3
 4 Section 1231 gain from installment sales from Form 6252, line 26 or 37 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         4
 5 Section 1231 gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           5
 6 Gain, if any, from line 32, from other than casualty or theft ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            6
 7 Combine lines 2 through 6. Enter the gain or (loss) here and on the appropriate line as follows ~~~~~~~~~~~~~~~~~~                                          7
   Partnerships and S corporations. Report the gain or (loss) following the instructions for Form 1065, Schedule K,
   line 10, or Form 1120-S, Schedule K, line 9. Skip lines 8, 9, 11, and 12 below.
   Individuals, partners, S corporation shareholders, and all others. If line 7 is zero or a loss, enter the amount
   from line 7 on line 11 below and skip lines 8 and 9. If line 7 is a gain and you didn't have any prior year section
   1231 losses, or they were recaptured in an earlier year, enter the gain from line 7 as a long-term capital gain on
   the Schedule D filed with your return and skip lines 8, 9, 11, and 12 below.
 8 Nonrecaptured net section 1231 losses from prior years. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       8
 9 Subtract line 8 from line 7. If zero or less, enter -0-. If line 9 is zero, enter the gain from line 7 on line 12 below. If
     line 9 is more than zero, enter the amount from line 8 on line 12 below and enter the gain from line 9 as a long-term
     capital gain on the Schedule D filed with your return. See instructions                                                     9

  Part II         Ordinary Gains and Losses                    (see instructions)

10 Ordinary gains and losses not included on lines 11 through 16 (include property held 1 year or less):




11     Loss, if any, from line 7 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            11 (                             )
12     Gain, if any, from line 7 or amount from line 8, if applicable ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       12
13     Gain, if any, from line 31 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            13             7,055.
14     Net gain or (loss) from Form 4684, lines 31 and 38a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               14
15     Ordinary gain from installment sales from Form 6252, line 25 or 36             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           15
16     Ordinary gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         16
17     Combine lines 10 through 16 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             17             7,055.

18     For all except individual returns, enter the amount from line 17 on the appropriate line of your return and skip lines a
       and b below. For individual returns, complete lines a and b below.

     a If the loss on line 11 includes a loss from Form 4684, line 35, column (b)(ii), enter that part of the loss here. Enter the loss
       from income-producing property on Schedule A (Form 1040 or Form 1040-SR), line 16. (Do not include any loss on
       property used as an employee.) Identify as from "Form 4797, line 18a." See instructions ~~~~~~~~~~~~~~~~~~~~~                                          18a
     b Redetermine the gain or (loss) on line 17 excluding the loss, if any, on line 18a. Enter here and on Schedule 1
       (Form 1040 or Form 1040-SR), Part I, line 4                                                                     18b
LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                         Form   4797 (2019)




918001
12-04-19
The Guitammer   Company
     Case 2:21-bk-50832                              Doc 1          Filed 03/16/21 Entered 03/16/21 11:12:37                                   Desc XX-XXXXXXX
                                                                                                                                                    Main
Form 4797 (2019)                                                   Document      Page 18 of 70                                                                              Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A Furniture                                                                                                                                 063006                072019
   B Equipment                                                                                                                                 022007                072019
   C NHRA Trailer, canopy & wrap                                                                                                               081213                071219
   D 2011 IScoot 50cc Scooter                                                                                                                  090313                071219
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20              2,002.                     925.                4,000.                                200.
 21     Cost or other basis plus expense of sale ~~~~~~              21              9,827.                   2,493.                5,000.                                802.
 22     Depreciation (or depletion) allowed or allowable    ~~       22              9,827.                   2,493.                5,000.                                730.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23                  0.                       0.                    0.                                 72.

 24     Total gain. Subtract line 23 from line 20              24              2,002.                        925.             4,000.                                128.
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a             9,827.                   2,493.                5,000.                                730.
      b Enter the smaller of line 24 or 25a                  25b             2,002.                     925.                4,000.                                128.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
      d Additional depreciation after 1969 and before 1976 ~         26d
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30                   7,055.

 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31                   7,055.
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
Case 2:21-bk-50832   Doc 1    Filed 03/16/21 Entered 03/16/21 11:12:37   Desc Main
                             Document      Page 19 of 70
Case 2:21-bk-50832   Doc 1    Filed 03/16/21 Entered 03/16/21 11:12:37   Desc Main
                             Document      Page 20 of 70
Case 2:21-bk-50832             Doc 1      Filed 03/16/21 Entered 03/16/21 11:12:37                     Desc Main
                                         Document      Page 21 of 70
                                          THE GUITAMMER COMPANY

                             CONDENSED CONSOLIDATED BALANCE SHEETS


                                                                        (unaudited)          (unaudited)
                                                                       December 31,         December 31,
                                                                           2020                 2019
    ASSETS
    Current assets
     Cash and cash equivalents                                     $         120,751    $         169,445
     Accounts receivable, net                                                 74,036              188,365
     Inventory                                                                94,207               52,248
     Other current assets                                                      2,381                  131
         Total current assets                                                291,375              410,189

    Property and equipment, net                                              142,075               97,053
    Prepaid Expense                                                           31,725                9,260
    Investment in joint venture                                              176,432              110,522
          Total Assets                                             $         641,607    $         627,024

    LIABILITIES AND STOCKHOLDERS' DEFICIT
    Current liabilities
     Line of credit                                                $           39,523   $          39,523
     Accounts payable                                                         719,377             774,491
     Accrued expenses                                                         959,304             905,547
     Deferred revenue                                                             111
     Current portion of long-term debt - related parties                      953,686              953,686
     Current portion of long-term debt - non-related parties                  653,334              659,337
         Total current liabilities                                 $        3,325,335   $        3,332,584

    Payroll Protection Plan Loan                                                  -
    Long-term debt, net of current portion - related parties                  220,389              204,572
    Long-term debt, net of current portion - non related parties              137,675              132,435
    Total Liabilities                                              $        3,683,399   $        3,669,592

    Commitments                                                                   -                    -

    Stockholders' deficit
      Common stock, par value of $.001, 200,000,000 shares authorized;
        116,301,000 and 99,557,370 shares issued and outstanding at
        June 30, 2020 and December 2019, respectively                      116,301                115,901
     Preferred stock, par value of $.001, 1,000,000 shares authorized;
        50,000 shares issued and outstanding at
        June 30, 2019 and December 31, 2018, respectively                                                -
      Additional paid-in capital                                        10,017,148               9,952,549
      Accumulated deficit                                              (13,175,240)            (13,111,017)
    Total Stockholders' deficit                                   $     (3,041,791)     $       (3,042,568)
          Total Liabilities and Stockholders' deficit             $        641,607      $          627,024




                                                     CONFIDENTIAL                                             1/26/2021
      Case 2:21-bk-50832             Doc 1         Filed 03/16/21 Entered 03/16/21 11:12:37            Desc Main
                                                  Document      Page 22 of 70

                                             THE GUITAMMER COMPANY
                                  CONSOLIDATED STATEMENTS OF OPERATIONS
                                                 Unaudited

                                                                                For the Twelve Months Ended
                                                                                        December 31,
                                                                              2020                       2019
                                                                                        (not reviewed)
Total revenue                                                      $     2,749,826                 $        1,991,662

Cost of goods sold                                                       1,610,101                          1,048,708
     Gross profit                                                        1,139,725                            942,954
                                                                            41.45%                             47.35%
Operating expenses
 General and administrative                                              1,141,206                           899,324
 Research and development                                                   25,622                            12,893
                                                                   $     1,166,828              $            912,217

     Loss from operations                                          $       (27,104)             $             30,737

Other income (expense)
 Investment income from joint venture                                      125,910                             45,996
 Other                                                                      74,680                             12,666
 Net Interest expense                                                     (237,709)                          (273,724)
                                                                   $       (37,119)             $            (215,062)

     Gain / Loss before provision for income taxes                 $       (64,223)             $            (184,325)

Provision for income taxes                                                     -                                  -
Gain / Loss before dividends on preferred stock                    $       (64,223)             $            (184,325)

Dividends - preferred stock                                                    -                                  -

Net loss available to common stockholders                                  (64,223)                          (184,325)

Basic and diluted loss per common share                            $        (0.001)             $              (0.002)

Basic and diluted weighted average common shares outstanding           116,533,861                       115,901,500

Adjustments:
  Interest Expense                                                        237,709                            273,724
  Depreciation and patent amortization                                     20,134                             12,111
  Taxes                                                                         -                                  -
EBITDA                                                             $      193,621               $            101,510
 Less non cash expenses from:
 Stock warrant expense                                                          -                                  -
 Payment of stock and warrants to consultants                                   -                                  -
 Employee stock options expense                                            16,999                             18,614
 Other income                                                                   -                                  -
Adjusted EBITDA                                                    $      210,620               $            120,124




                                                                                                             1/27/2021
       Case 2:21-bk-50832           Doc 1       Filed 03/16/21 Entered 03/16/21 11:12:37                     Desc Main
                                               Document      Page 23 of 70




                                               THE GUITAMMER COMPANY

                         CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS
                                           (UNAUDITED)

                                                                                        For the Twelve Months Ended
                                                                                                December 31,
                                                                                               2020                       2019
   Cash flows from operating activities
       Net Income                                                                 $        (64,223)                   (184,326)
       Adjustments to reconcile Net Income
       to net cash provided by operations:
           Accounts Receivable                                                             114,330                      26,711
           Inventory                                                                       (41,960)                     10,597
           Accounts Payable                                                               (102,335)                     52,107
           Accrued Interest                                                                145,984                      22,026
           Other Current Liabilities                                                       (53,148)                    (30,260)
   Net cash provided by Operating Activities                                                (1,353)                   (103,144)

   Cash flows from investing activities
       Accumulated Depreciation & Amortization                                              12,862                      (6,691)
       Accumulated Depreciation: Accumulated Amortization                                    7,272
       Equipment                                                                           (36,295)                    (17,617)
       Patents/Trademark/Copyrights                                                        (28,860)                     (2,271)
       Leasehold Improvements                                                                    0                      (3,037)
       PrePaid Expenses                                                                    (22,466)                     (9,160)
       Investment in Joint Venture                                                         (65,910)                     44,005
   Net cash provided by Investing Activities                                              (133,398)                      5,228

   Cash flows from financing activities
       Long term Accrued Interest                                                          24,537                       13,766
       Capital Lease                                                                       (3,480)                      16,532
       Proceeds from Notes Payable (SBA PPP Loan)                                               0                     (174,987)
       Additional Paid in Capital                                                          64,599                      356,954
       Capital Stock                                                                          400
   Net cash provided by Financing Activities                                               86,056                     212,265

Net cash increase (decrease) in cash and cash equivalents                                 (48,695)                    114,349
Cash and cash equivalents, beginning of period                                            169,445                      55,097
   Cash and cash equivalents, end of period                                       $       120,751                     169,445




                                                 Confidential - For Internal Use Only                                     1/26/2021
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                  Desc Main
                                                                     Document      Page 24 of 70                                                3/16/21 11:06AM




 Fill in this information to identify the case:

 Debtor name         The Guitammer Company

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 16, 2021                          X /s/ Mark A. Luden
                                                                       Signature of individual signing on behalf of debtor

                                                                       Mark A. Luden
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 2:21-bk-50832                        Doc 1       Filed 03/16/21 Entered 03/16/21 11:12:37                                         Desc Main
                                                                      Document      Page 25 of 70                                                                         3/16/21 11:06AM




 Fill in this information to identify the case:
 Debtor name The Guitammer Company
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Airfoil Public                  Unknown                         Public relations       Disputed                                                                          $12,333.44
 Relations of CA
 336 North Main
 Street
 Royal Oak, MI 48067
 Citadel Media                   Unknown                         radio                  Disputed                                                                          $40,090.00
 PO Box 403975                                                   advertisements
 Altanta, GA
 30384-3975
 Comcast SportNet                Unknown                         tv commercials         Disputed                                                                          $42,199.94
 California
 PO Box 795517
 City of Industry, CA
 91716-9517
 Discount Edgar                                                  edgarizing of SEC Disputed                                                                                 $3,387.00
 125 Wolf Road Suite                                             filings
 315
 Albany, NY 12205
 Dodaro Consulting               Wayne Dodaro                    Consulting                                                                                               $17,261.48
 8779 Younts Peak                                                services
 Court                           wayne@dodarocon
 Attn: Wayne Dodaro              sulting.com
 Las Vegas, NV                   612-723-2957
 89178
 Eminence Speaker                Chris Rose                      product                Disputed                                                                        $369,948.12
 LLC                                                             manufacturing
 P.O. Box 360        chris.rose@eminen
 838 Mulberry Pike   ce.com
 Eminence, KY 40019  (502) 845-5622 ext.
                     336
 Horizons            Don Lee             Marketing                                                                                                                        $16,786.13
 Companies                               services
 4000 Horizons Drive donl@horizonscom
 Attn: Don Lee       panies.com
 Columbus, OH        614.306.8278
 43220



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 2:21-bk-50832                        Doc 1       Filed 03/16/21 Entered 03/16/21 11:12:37                                         Desc Main
                                                                      Document      Page 26 of 70                                                                         3/16/21 11:06AM




 Debtor    The Guitammer Company                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ice Miller                      Jeffrey Deibel                  Legal services                                                                                           $72,333.64
 250 West Street
 Columbus, OH                    Jeffrey.Deibel@ice
 43215                           miller.com
                                 614-462-2246
 ICS                                                             IT services            Disputed                                                                            $4,000.00
 550 Parrott Street
 San Jose, CA 95112
 Jon Katz                                         Consulting                                                                                                              $24,272.00
 38730 Glenlivet Ct              jonmkatz@roadrun services
 Solon, OH 44139                 ner.com
                                 440-552-0659
 KeyBank NA                      Debra J Hamber   Line of Credit                                                                                                          $39,651.56
 Attn Debra J
 Hamber                          debra_j_hamber@k
 PO Box 94920                    eybank.com
 Cleveland, OH                   614-467-4116
 44101-4920
 KeyBank NA                      Attn Debra J                    PPP Loan               Contingent                                                                      $116,178.00
 Attn Debra J                    Hamber                                                 Unliquidated
 Hamber                                                                                 Disputed
 PO Box 94920                    debra_j_hamber@k
 Cleveland, OH                   eybank.com
 44101-4920
 Lawrence L.                                                     Promissory Note                                                                                        $126,113.51
 Lemoine                         lllemoine@verizon.
 512 Francisco Street            net
 Manhattan Beach,                310-200-9365
 CA 90266
 Media Answers LLC               Chris Lennon                    Consulting                                                                                               $17,672.84
 19065 Pebble Beach                                              services
 Way                             clennon@medians
 Attn: Chris Lennon              wers.tv
 Monument, CO                    719-445-8911
 80132
 Merrill Lynch Bank              Chris Doyle                     2 Lines of Credit                                                                                      $399,552.67
 USA
 4661 Sawmill Road               chrisdoyle@forestc
 2nd Floor                       apitalgroup.com
 Columbus, OH                    614-946-6005
 43220
 Ohio Development                Sharon Anthony                  Loan; Assigned         Contingent                                                                      $402,326.26
 Svcs Agency                                                     and subordinated       Disputed
 Attn: Sharon                    Sharon.Anthony@                 to Doyle and
 Anthony                         development.ohio.               Jaocbs Trusts
 77 S High St FL 29              gov
 Columbus, OH                    614.644.8010
 43215
 Opal Private Equity             Jeffrey Deibel                  Promissory Note                                                                                        $245,786.76
 Fund LP
 250 West Street                 Jeffrey.Deibel@ice
 Columbus, OH                    miller.com
 43215                           614-462-2246

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 2:21-bk-50832                        Doc 1       Filed 03/16/21 Entered 03/16/21 11:12:37                                         Desc Main
                                                                      Document      Page 27 of 70                                                                         3/16/21 11:06AM




 Debtor    The Guitammer Company                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Schneider Downs &               Michael A.                      Audit services                                                                                           $16,245.00
 Co. Inc                         Renzelman
 65 E. State Street
 #2000                           mrenzelman@schn
 Columbus, OH                    eiderdowns.com
 43215                           (614) 621-4060
 Thelma Gault                                                    Promissory Note        Contingent                                                                      $930,365.18
 91 Shelby Street                tgault@iglou.com                                       Disputed
 Eminence, KY 40019              502-845-5489
 Walter J. Doyle                                                 Promissory Note                                                                                        $177,341.00
 1970 Jewett Road                walterdoyle@forest
 Powell, OH 43065                capitalgroup.com
                                 614-885-4742




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 2:21-bk-50832                                   Doc 1            Filed 03/16/21 Entered 03/16/21 11:12:37                                                            Desc Main
                                                                                  Document      Page 28 of 70                                                                                         3/16/21 11:06AM


 Fill in this information to identify the case:

 Debtor name            The Guitammer Company

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,240,945.61

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,240,945.61


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,248,104.59


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              5,303.52

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,306,528.08


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           4,559,936.19




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1            Filed 03/16/21 Entered 03/16/21 11:12:37                             Desc Main
                                                                      Document      Page 29 of 70                                                          3/16/21 11:06AM


 Fill in this information to identify the case:

 Debtor name         The Guitammer Company

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                            amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                           12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of
                                                                                                                                            debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                                  Last 4 digits of account
                                                                                                                 number


           3.1.     KeyBank NA (Incl PPP Loan proceeds)                          Checking                        3340                                  $216,427.09



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $216,427.09
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 63,147.48   -                                0.00 = ....                            $63,147.48
                                              face amount                            doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                    page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                       Desc Main
                                                                     Document      Page 30 of 70                                                  3/16/21 11:06AM



 Debtor         The Guitammer Company                                                               Case number (If known)
                Name


           11b. Over 90 days old:                                     385.00   -                                  0.00 =....                       $385.00
                                              face amount                             doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                $63,532.48
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                             Valuation method used   Current value of
                                                                                                             for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     LFT Manufacturing                                                  50             %     Revenue based                    $176,432.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                               $176,432.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last             Net book value of         Valuation method used   Current value of
                                                      physical inventory           debtor's interest         for current value       debtor's interest
                                                                                   (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Finished Goods                             12/31/20                                    $0.00      Recent cost                      $112,788.94


           IMI/LFT consigned
           inventory                                  12/31/20                            $337,465.10        Recent cost                      $337,465.10



 22.       Other inventory or supplies
           Misc parts and supplies                    12/31/20                                    $0.00      Recent cost                         $1,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                  Desc Main
                                                                     Document      Page 31 of 70                                             3/16/21 11:06AM



 Debtor         The Guitammer Company                                                            Case number (If known)
                Name


 23.       Total of Part 5.                                                                                                          $451,254.04
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures
           office fixtures and furniture                                                       $0.00    Liquidation                         $2,000.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $2,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37               Desc Main
                                                                     Document      Page 32 of 70                                          3/16/21 11:06AM



 Debtor         The Guitammer Company                                                         Case number (If known)
                Name



            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            2015 Toyota 8FGCU25 Forklift S/N: 72171                                         $0.00    Comparable sale                   $12,500.00


            Pallet Jack                                                                     $0.00    Comparable sale                     $3,500.00



 51.        Total of Part 8.                                                                                                       $16,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Buttkicker Trademark                                                            $0.00    Expert                           $140,100.00


            Patents and Intellectual Property on attached
            list                                                                            $0.00    Expert                           $175,200.00



 61.        Internet domain names and websites
            http://www.guitammer.com/                                                       $0.00                                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37            Desc Main
                                                                     Document      Page 33 of 70                                         3/16/21 11:06AM



 Debtor         The Guitammer Company                                                        Case number (If known)
                Name

            https://thebuttkicker.com/                                                      $0.00                                       Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                     $315,300.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 2:21-bk-50832                            Doc 1          Filed 03/16/21 Entered 03/16/21 11:12:37                                         Desc Main
                                                                         Document      Page 34 of 70                                                                      3/16/21 11:06AM



 Debtor          The Guitammer Company                                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $216,427.09

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $63,532.48

 83. Investments. Copy line 17, Part 4.                                                                           $176,432.00

 84. Inventory. Copy line 23, Part 5.                                                                             $451,254.04

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $16,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $315,300.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,240,945.61            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,240,945.61




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                                                                                                       Guitammer Active IP
Desc Main




                                                         Use Case                             Patent              Patent                      Status                          Assigned to / from
                                                                                              Name                Number
 Filed 03/16/21 Entered 03/16/21 11:12:37




                                            Live haptic broadcast for OTT and        Capture and remote                                                        Assigned by Luden to Guitammer
                                                                                                                  7,911,328 B2         current
                                            linear broadcasts.                       reproduction of haptic
                                                                                     events, …
                                                                                                                  3100244 (EPTO)
                                                                                                                  CN 201580016891.2
                                                                                                                  (China)
              Page 35 of 70




                                                                                     Vibration transducer and
                                                                                                                                                               Assigned by Clamme to Guitammer
                                            Haptics hardware.                        actuator                     9,331,558            current
                                                                                                                  XX-XXXXXXX (Korea)
                                            Adding haptic data to live or            All types, gaming, sports,                                                Assigned by Mark Luden and Andrew Luden to Guitammer
                                                                                                                  ?                    Provisional / expires
Document




                                            preproduced video content.               movie, etc.
                                                                                                                                       8/5/21
                                            Generating and adding haptic data for                                                      Provisional / expires   Assigned to Guitammer by Mark Luden and Andrew Luden
Doc 1




                                            use with virtual reality and mixed       VR, AR, MR                   ?                    8/5/21
                                            reality environments.
                                            Adding haptic data to live or
Case 2:21-bk-50832




                                                                                                                                       Provisional / expires
                                            preproduced video content, by
                                                                                                                  ?                    8/5/21l                 Assigned to Guitammer by Clamme and Andrew Luden
                                            generating usable haptic data from       All types, gaming, sports,
                                            acceleration or force data [numeric      movies, etc.
                                            values], whether captured live or post
                                            produced.
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                Desc Main
                                                                     Document      Page 36 of 70                                                             3/16/21 11:06AM


 Fill in this information to identify the case:

 Debtor name         The Guitammer Company

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       IMI International Inc./LFT
 2.1                                                  Describe debtor's property that is subject to a lien                 $337,465.10               $337,465.10
       Manuf. LLC
       Creditor's Name                                IMI/LFT consigned inventory
       1600 Pittsburgh Dr
       Delaware, OH 43015
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money SI/Consignment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Various 2020-2021                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Julie E. Jacobs Revocable
 2.2                                                  Describe debtor's property that is subject to a lien                 $556,136.38               $685,656.00
       Trust
       Creditor's Name                                All Assets; Assigned from OH DoD; Not
       c/o Julie E. Jacobs, Trustee                   perfected in Bank Acct; Coextensive with
       1105 Schrock Road Suite                        Doyle Tr
       602
       Columbus, OH 43229
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
       amgsj@aol.com                                     No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2009-2010                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 2:21-bk-50832                       Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                Desc Main
                                                                     Document      Page 37 of 70                                                             3/16/21 11:06AM


 Debtor       The Guitammer Company                                                                   Case number (if known)
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Walter J. Doyle Trust                         Describe debtor's property that is subject to a lien                     $340,743.13            $685,656.00
        Creditor's Name                               All Assets; Assigned from OH DoD; Not
                                                      perfected in Bank Acct; Coextensive with
        1970 Jewett Road                              Jacobs Tr
        Powell, OH 43065
        Creditor's mailing address                    Describe the lien
                                                      Security Interest
        walterdoyle@forestcapitalg                    Is the creditor an insider or related party?
        roup.com                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2005;2007;2009                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        Wells Fargo Equipment
 2.4                                                                                                                            $13,759.98             $12,500.00
        Finance                                       Describe debtor's property that is subject to a lien
        Creditor's Name                               2015 Toyota 8FGCU25 Forklift S/N: 72171
        800 Walnut St FL 4
        Des Moines, IA 50309
        Creditor's mailing address                    Describe the lien
                                                      Financing Lease
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        7/2019                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        4000
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $1,248,104.5
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         9

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                    Desc Main
                                                                     Document      Page 38 of 70                                               3/16/21 11:06AM


 Debtor       The Guitammer Company                                                     Case number (if known)
              Name

        Name and address                                                                        On which line in Part 1 did        Last 4 digits of
                                                                                                you enter the related creditor?    account number for
                                                                                                                                   this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case 2:21-bk-50832                       Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                  Desc Main
                                                                     Document      Page 39 of 70                                                               3/16/21 11:06AM


 Fill in this information to identify the case:

 Debtor name         The Guitammer Company

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $410.96         $410.96
           Andrew Luden                                              Check all that apply.
           538 Burwood Court                                            Contingent
           Westerville, OH 43081                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           3/13/21-3/16/21                                           Wages

           Last 4 digits of account number NA                        Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $924.00         $924.00
           Brenden Kelly                                             Check all that apply.
           8750 Woodwind Dr                                             Contingent
           Lewis Center, OH 43035                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2/20/21                                                   Hourly Wages Gross

           Last 4 digits of account number NA                        Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   28117                               Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                   Desc Main
                                                                     Document      Page 40 of 70                                                                 3/16/21 11:06AM


 Debtor       The Guitammer Company                                                                           Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $1,356.13         $1,356.13
           Mark A. Luden                                             Check all that apply.
           538 Burwood Court                                            Contingent
           Westerville, OH 43081                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           3/13/21-3/16/21                                           Wages

           Last 4 digits of account number NA                        Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $598.36        $598.36
           Marvin L. Clamme                                          Check all that apply.
           305 E. Spring Street                                         Contingent
           PO Box 51                                                    Unliquidated
           New Knoxville, OH 45871                                      Disputed

           Date or dates debt was incurred                           Basis for the claim:
           3/13-3/16/21                                              Wages

           Last 4 digits of account number NA                        Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $1,062.07         $1,062.07
           Nancy J. Luden                                            Check all that apply.
           538 Burwood Court                                            Contingent
           Westerville, OH 43081                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           3/13-3/16/21                                              Wages and Expense Reimbursement

           Last 4 digits of account number NA                        Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $952.00        $952.00
           Trish Featherstone                                        Check all that apply.
           1501 Braumiller Rd                                           Contingent
           Delaware, OH 43015                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2/20/21                                                   Hourly Wages Gross

           Last 4 digits of account number NA                        Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                     Desc Main
                                                                     Document      Page 41 of 70                                                              3/16/21 11:06AM


 Debtor       The Guitammer Company                                                                   Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.86
          8X8 INC                                                               Contingent
          Dept 848080                                                           Unliquidated
          Los Angeles, CA 90084-8080                                            Disputed
          Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    Phones
          Last 4 digits of account number 0719
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $231.20
          AEP                                                                   Contingent
          PO Box 371496                                                         Unliquidated
          Pittsburgh, PA 15250-7496                                             Disputed
          Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    Utilities-Electric
          Last 4 digits of account number 9060
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,333.44
          Airfoil Public Relations of CA                                        Contingent
          336 North Main Street                                                 Unliquidated
          Royal Oak, MI 48067
                                                                                Disputed
          Date(s) debt was incurred 2014-2018
                                                                             Basis for the claim:    Public relations
          Last 4 digits of account number NA
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,279.99
          American Express                                                      Contingent
          c/o Beckett & Lee                                                     Unliquidated
          PO BOX 3001                                                           Disputed
          Malvern, PA 19355
                                                                             Basis for the claim:    Credit Card Charges
          Date(s) debt was incurred  2-3/21
          Last 4 digits of account number 4001                               Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $661.73
          Broadridge ICS                                                        Contingent
          PO Box 416423                                                         Unliquidated
          Boston, MA 02241
                                                                                Disputed
          Date(s) debt was incurred      2/2012-2014
                                                                             Basis for the claim:    Reporting service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,090.00
          Citadel Media                                                         Contingent
          PO Box 403975                                                         Unliquidated
          Altanta, GA 30384-3975
                                                                                Disputed
          Date(s) debt was incurred 1/2010
                                                                             Basis for the claim:    radio advertisements
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $159.25
          Columbia Gas                                                          Contingent
          P.O. Box 4629                                                         Unliquidated
          Carol Stream, IL 60197-4629                                           Disputed
          Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    Utilities Gas
          Last 4 digits of account number 0001
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                     Desc Main
                                                                     Document      Page 42 of 70                                                              3/16/21 11:06AM


 Debtor       The Guitammer Company                                                                   Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $42,199.94
          Comcast SportNet California                                           Contingent
          PO Box 795517                                                         Unliquidated
          City of Industry, CA 91716-9517
                                                                                Disputed
          Date(s) debt was incurred 2015
                                                                             Basis for the claim:    tv commercials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,387.00
          Discount Edgar                                                        Contingent
          125 Wolf Road Suite 315                                               Unliquidated
          Albany, NY 12205
                                                                                Disputed
          Date(s) debt was incurred 11/2016-1/2017
                                                                             Basis for the claim:    edgarizing of SEC filings
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,261.48
          Dodaro Consulting                                                     Contingent
          8779 Younts Peak Court                                                Unliquidated
          Attn: Wayne Dodaro                                                    Disputed
          Las Vegas, NV 89178
                                                                             Basis for the claim:    Consulting services
          Date(s) debt was incurred 11/2014-2/2016
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $369,948.12
          Eminence Speaker LLC                                                  Contingent
          P.O. Box 360                                                          Unliquidated
          838 Mulberry Pike
                                                                                Disputed
          Eminence, KY 40019
          Date(s) debt was incurred 10/2012-12/2014
                                                                             Basis for the claim:    product manufacturing
          Last 4 digits of account number NA                                 Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,800.00
          Geldhill Family Ltd. Pship                                            Contingent
          68 S. Fourth St.                                                      Unliquidated
          Columbus, OH 43215                                                    Disputed
          Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    RENT
          Last 4 digits of account number t108
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $39.00
          Geldhill Family Ltd. Pship                                            Contingent
          68 S. Fourth St.                                                      Unliquidated
          Columbus, OH 43215                                                    Disputed
          Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    estimated Water Bill
          Last 4 digits of account number t108
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,786.13
          Horizons Companies                                                    Contingent
          4000 Horizons Drive                                                   Unliquidated
          Attn: Don Lee                                                         Disputed
          Columbus, OH 43220
                                                                             Basis for the claim:    Marketing services
          Date(s) debt was incurred      11/2014
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                     Desc Main
                                                                     Document      Page 43 of 70                                                              3/16/21 11:06AM


 Debtor       The Guitammer Company                                                                   Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $72,333.64
          Ice Miller                                                            Contingent
          250 West Street                                                       Unliquidated
          Columbus, OH 43215                                                    Disputed
          Date(s) debt was incurred      5/2014-3/2018                       Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,000.00
          ICS                                                                   Contingent
          550 Parrott Street                                                    Unliquidated
          San Jose, CA 95112
                                                                                Disputed
          Date(s) debt was incurred      10/2014
                                                                             Basis for the claim:    IT services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,272.00
          Jon Katz                                                              Contingent
          38730 Glenlivet Ct                                                    Unliquidated
          Solon, OH 44139                                                       Disputed
          Date(s) debt was incurred  12/2015-2/2021                          Basis for the claim:    Consulting services
          Last 4 digits of account number NA
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $39,651.56
          KeyBank NA                                                            Contingent
          Attn Debra J Hamber                                                   Unliquidated
          PO Box 94920                                                          Disputed
          Cleveland, OH 44101-4920
                                                                             Basis for the claim:    Line of Credit
          Date(s) debt was incurred 1/2003
          Last 4 digits of account number 1284                               Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $116,178.00
          KeyBank NA                                                            Contingent
          Attn Debra J Hamber
                                                                                Unliquidated
          PO Box 94920
          Cleveland, OH 44101-4920                                              Disputed

          Date(s) debt was incurred 3/11/21                                  Basis for the claim:    PPP Loan
          Last 4 digits of account number 3506                               Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $126,113.51
          Lawrence L. Lemoine                                                   Contingent
          512 Francisco Street                                                  Unliquidated
          Manhattan Beach, CA 90266                                             Disputed
          Date(s) debt was incurred 1/2017-3/2019
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number NA
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $538.45
          Liberty Mutual Insurance                                              Contingent
          PO Box 2839                                                           Unliquidated
          New York, NY 10116-2839                                               Disputed
          Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    Estimated Liability Insurance
          Last 4 digits of account number 5130
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                     Desc Main
                                                                     Document      Page 44 of 70                                                              3/16/21 11:06AM


 Debtor       The Guitammer Company                                                                   Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $84,369.11
          Mark A. Luden                                                         Contingent
          538 Burwood Court                                                     Unliquidated
          Westerville, OH 43081                                                 Disputed
          Date(s) debt was incurred 1/2017-3/2019
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,033.22
          Marvin L. Clamme                                                      Contingent
          305 E. Spring Street                                                  Unliquidated
          PO Box 51                                                             Disputed
          New Knoxville, OH 45871
                                                                             Basis for the claim:    Promissory Note
          Date(s) debt was incurred 1/2017-3/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,672.84
          Media Answers LLC                                                     Contingent
          19065 Pebble Beach Way                                                Unliquidated
          Attn: Chris Lennon                                                    Disputed
          Monument, CO 80132
                                                                             Basis for the claim:    Consulting services
          Date(s) debt was incurred 11/2016-2/2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $399,552.67
          Merrill Lynch Bank USA                                                Contingent
          4661 Sawmill Road                                                     Unliquidated
          2nd Floor                                                             Disputed
          Columbus, OH 43220
                                                                             Basis for the claim:    2 Lines of Credit
          Date(s) debt was incurred 2/27/2009
          Last 4 digits of account number 2045                               Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $100,687.07
          Nancy J. Luden                                                        Contingent
          538 Burwood Court                                                     Unliquidated
          Westerville, OH 43081                                                 Disputed
          Date(s) debt was incurred 1/2017-3/2019
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $402,326.26
          Ohio Development Svcs Agency                                          Contingent
          Attn: Sharon Anthony                                                  Unliquidated
          77 S High St FL 29
          Columbus, OH 43215                                                    Disputed

          Date(s) debt was incurred 4/28/2008                                Basis for the claim:    Loan; Assigned and subordinated to Doyle and
                                                                             Jaocbs Trusts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $245,786.76
          Opal Private Equity Fund LP                                           Contingent
          250 West Street                                                       Unliquidated
          Columbus, OH 43215                                                    Disputed
          Date(s) debt was incurred 6/2005
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                     Desc Main
                                                                     Document      Page 45 of 70                                                              3/16/21 11:06AM


 Debtor       The Guitammer Company                                                                   Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $111.28
          Reliance Technology Solutions                                         Contingent
          5740 Gateway Blvd                                                     Unliquidated
          Mason, OH 45040                                                       Disputed
          Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    software license
          Last 4 digits of account number guitammer
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $136.85
          Republic Services #046                                                Contingent
          PO Box 9001099                                                        Unliquidated
          Louisville, KY 40290-1099                                             Disputed
          Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    Trash collection
          Last 4 digits of account number 7547
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $274.85
          RUSH Transportation/Logistics                                         Contingent
          P.O. Box 2810                                                         Unliquidated
          Dayton, OH 45401                                                      Disputed
          Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    Freight company
          Last 4 digits of account number 3032
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,245.00
          Schneider Downs & Co. Inc                                             Contingent
          65 E. State Street                                                    Unliquidated
          #2000                                                                 Disputed
          Columbus, OH 43215
                                                                             Basis for the claim:    Audit services
          Date(s) debt was incurred 7/2016
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $930,365.18
          Thelma Gault                                                          Contingent
          91 Shelby Street                                                      Unliquidated
          Eminence, KY 40019
                                                                                Disputed
          Date(s) debt was incurred  2003-2008
                                                                                            Promissory Note; Assigned and Sbbordinated to
                                                                             Basis for the claim:
          Last 4 digits of account number NA
                                                                             Doyle and Jacobs Trusts
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,677.26
          UPS                                                                   Contingent
          PO BOX 809488                                                         Unliquidated
          Chicago, IL 60680-9488                                                Disputed
          Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    Freight company
          Last 4 digits of account number 594R
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $211.08
          Verizon Wireless                                                      Contingent
          PO Box 25505                                                          Unliquidated
          Lehigh Valley, PA 18002-5506                                          Disputed
          Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    Estimate-Cell Phones
          Last 4 digits of account number 0001
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                     Desc Main
                                                                     Document      Page 46 of 70                                                                3/16/21 11:06AM


 Debtor       The Guitammer Company                                                                   Case number (if known)
              Name

 3.36      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $177,341.00
           Walter J. Doyle                                                      Contingent
           1970 Jewett Road                                                     Unliquidated
           Powell, OH 43065                                                     Disputed
           Date(s) debt was incurred  7/2009                                 Basis for the claim:    Promissory Note
           Last 4 digits of account number NA
                                                                             Is the claim subject to offset?        No      Yes

 3.37      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $217.35
           YRC                                                                  Contingent
           P.O. Box 93151                                                       Unliquidated
           Chicago, IL 60673-3151                                               Disputed
           Date(s) debt was incurred Feb-21
                                                                             Basis for the claim:    Freight company
           Last 4 digits of account number 0001
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Ohio Attorney General
           Collections Enforcement Section                                                            Line     3.27
           150 E Gay ST Fl 21
                                                                                                             Not listed. Explain
           Columbus, OH 43215

 4.2       Ohio Attorney General
           Collect Enforce Sect -Bankr                                                                Line
           150 E Gay ST Fl 21
                                                                                                             Not listed. Explain
           Columbus, OH 43215

 4.3       Ohio Attorney General
           Collections Enforcement Section                                                            Line
           150 E Gay ST Fl 21
                                                                                                             Not listed. Explain
           Columbus, OH 43215

 4.4       Ohio Attorney General
           Collect Enforce Sect -Bankr                                                                Line
           150 E Gay ST Fl 21
                                                                                                             Not listed. Explain
           Columbus, OH 43215

 4.5       United States Attorney General
           Main Justice Bldg                                                                          Line
           10th & Constitution Ave NW
                                                                                                             Not listed. Explain
           Washington, DC 20530

 4.6       US Attorney-- ND Ohio
           Attn Bankruptcy Section                                                                    Line
           801 W Superior Ave Ste 400
                                                                                                             Not listed. Explain
           Cleveland, OH 44113-1852


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                       5,303.52
 5b. Total claims from Part 2                                                                            5b.    +     $                   3,306,528.08



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 8 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                  Desc Main
                                                                     Document      Page 47 of 70                                                3/16/21 11:06AM


 Debtor       The Guitammer Company                                                               Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              3,311,831.60




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 9 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                     Desc Main
                                                                     Document      Page 48 of 70                                                  3/16/21 11:06AM


 Fill in this information to identify the case:

 Debtor name         The Guitammer Company

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Lease of 7099 Huntley
             lease is for and the nature of               Road Unit 108,
             the debtor's interest                        Columbus, OH
                                                          approximately 5,000 sq.
                                                          ft
                  State the term remaining                1.5 yrs
                                                                                     Robert Geldreich
             List the contract number of any                                         68 S. Fourth St.
                   government contract                                               Columbus, OH 43215




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                 Desc Main
                                                                     Document      Page 49 of 70                                                3/16/21 11:06AM


 Fill in this information to identify the case:

 Debtor name         The Guitammer Company

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Julie E. Jacobs                   c/o Julie E. Jacobs, Trustee                       Merrill Lynch Bank                D
             Revocable Trust                   1105 Schrock Road Suite 602                        USA                               E/F       3.25
                                               Columbus, OH 43229
                                                                                                                                    G




    2.2      The Guitammer                                                                        Ohio Development                  D
             Company (NV)                                                                         Svcs Agency                       E/F       3.27
                                                                                                                                    G




    2.3      US Small                          District Counsel                                   KeyBank NA                        D
             Business                          65 E State St Ste 1350                                                               E/F       3.19
             Administration                    Columbus, OH 43215
                                                                                                                                    G




    2.4      Walter J. Doyle                   1970 Jewett Road                                   Merrill Lynch Bank                D
             Trust                             Powell, OH 43065                                   USA                               E/F       3.25
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                     Desc Main
                                                                     Document      Page 50 of 70                                                  3/16/21 11:06AM




 Fill in this information to identify the case:

 Debtor name         The Guitammer Company

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                       $528,761.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                     $2,749,826.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                     $1,922,871.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2021 to Filing Date                                                           Parking Sub Lease                                   $300.00


       For prior year:                                                                         Joint Venture Income;
       From 1/01/2020 to 12/31/2020                                                            Parking and Dumpster rental                    $128,260.00


       For year before that:                                                                   Joint Venture Income;
       From 1/01/2019 to 12/31/2019                                                            parking space rent, dumpter
                                                                                               rent; sale of old assets                         $56,153.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 2:21-bk-50832                      Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                              Desc Main
                                                                     Document      Page 51 of 70                                                         3/16/21 11:06AM

 Debtor       The Guitammer Company                                                                     Case number (if known)




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

          None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               American Express                                            3/12/21                          $35,756.00           Secured debt
               c/o Beckett & Lee                                           $9089.84-2/1                                          Unsecured loan repayments
               PO BOX 3001                                                 3/21
                                                                                                                                 Suppliers or vendors
               Malvern, PA 19355                                           $11244.05-1/
                                                                                                                                 Services
                                                                           13/21
                                                                           $15422.47                                             Other


       3.2.
               Google Adwords                                              $500 per                         $13,998.48           Secured debt
               1600 Ampitheatre Pkwy                                       week since                                            Unsecured loan repayments
               Mountain View, CA 94043                                     12/16/20 on                                           Suppliers or vendors
                                                                           AMEX card
                                                                                                                                 Services
                                                                           (less $1.52
                                                                           credit on                                             Other
                                                                           1/21/21)
       3.3.
               Geldhill Family Ltd. Pship                                  12/28/20-1/30                      $8,192.19          Secured debt
               68 S. Fourth St.                                            /21-2/4/21-2/2                                        Unsecured loan repayments
               Columbus, OH 43215                                          5/21                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease and utilities



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Mark A. Luden                                               Various See                     $183,124.91         Salary
               538 Burwood Court                                           attached
               Westerville, OH 43081
               CEO/President

       4.2.    Nancy J. Luden                                              Various See                      $91,115.25         Salary and Reimbursement of
               538 Burwood Court                                           attached                                            Expenses
               Westerville, OH 43081
               Wife of CEO/President

       4.3.    Andrew Luden                                                Various See                      $94,757.60         Salary and Reimbursement of
                                                                           Attached                                            Expenses
               Son of Mark Luden

       4.4.    Marvin L. Clamme                                            See attached                     $83,373.17         Salary and Reimbursement of
               305 E. Spring Street                                                                                            Expenses
               PO Box 51
               New Knoxville, OH 45871
               Shareholder in CJG


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                               Desc Main
                                                                     Document      Page 52 of 70                                                             3/16/21 11:06AM

 Debtor      The Guitammer Company                                                                          Case number (if known)



5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                           Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss          Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                             Desc Main
                                                                     Document      Page 53 of 70                                                      3/16/21 11:06AM

 Debtor        The Guitammer Company                                                                    Case number (if known)



          None.

                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.    Frederic P Schwieg Attorney
                at Law
                19885 Detroit Rd #239
                Rocky River, OH 44116-1815                           Retainer                                                  9/21/20               $5,000.00

                Email or website address
                fschwieg@schwieglaw.com

                Who made the payment, if not debtor?




       11.2.    Frederic P Schwieg Attorney
                at Law
                19885 Detroit Rd #239
                Rocky River, OH 44116-1815                           Payment from Retainer                                     11/23/20              $2,550.00

                Email or website address
                fschwieg@schwieglaw.com

                Who made the payment, if not debtor?




       11.3.    Frederic P Schwieg Attorney
                at Law
                19885 Detroit Rd #239
                Rocky River, OH 44116-1815                           Paid from Retainer                                        1/26/2021             $2,750.00

                Email or website address
                fschwieg@schwieglaw.com

                Who made the payment, if not debtor?




       11.4.    Frederic P Schwieg Attorney
                at Law
                19885 Detroit Rd #239
                Rocky River, OH 44116-1815                           Retainer                                                  2/1/2021            $40,000.00

                Email or website address
                fschwieg@schwieglaw.com

                Who made the payment, if not debtor?




       11.5.    Frederic P Schwieg Attorney
                at Law
                19885 Detroit Rd #239
                Rocky River, OH 44116-1815                           Paid From Retainer                                        3/16/21             $21,878.00

                Email or website address
                fschwieg@schwieglaw.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                             Desc Main
                                                                     Document      Page 54 of 70                                                         3/16/21 11:06AM

 Debtor        The Guitammer Company                                                                     Case number (if known)




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     6117 Maxtown Rd                                                                                           1/1/2006-8/31/2009
                 Westerville, OH 43082

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   Name, Address, Credit Card information
                   Does the debtor have a privacy policy about that information?
                     No
                      Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                           Desc Main
                                                                     Document      Page 55 of 70                                                      3/16/21 11:06AM

 Debtor      The Guitammer Company                                                                      Case number (if known)



17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                                 Desc Main
                                                                     Document      Page 56 of 70                                                                3/16/21 11:06AM

 Debtor      The Guitammer Company                                                                      Case number (if known)




            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    LFT Manufacturing LLC                            manfucturer of transducers, amps                 EIN:         XX-XXXXXXX
             1600 Pittsburgh Dr                               and accessories for Debtor
             Delaware, OH 43015                                                                                From-To      2014-Present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Mark A. Luden
                    538 Burwood Court
                    Westerville, OH 43081
       26a.2.       Nancy J. Luden
                    538 Burwood Court
                    Westerville, OH 43081
       26a.3.       Steven D. Steer                                                                                                            2000-Present
                    Hack, Steer & Co LLC
                    314 E Second St
                    Salem, OH 44460

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                           Desc Main
                                                                     Document      Page 57 of 70                                                        3/16/21 11:06AM

 Debtor      The Guitammer Company                                                                      Case number (if known)




    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Nancy J. Luden
                    538 Burwood Court
                    Westerville, OH 43081
       26c.2.       Steven D. Steer
                    Hack, Steer & Co LLC
                    314 E Second St
                    Canfield, OH 44406

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Director of Develpmnt State of Ohio
                    Attn: Sharon Anthony
                    77 S High St
                    Columbus, OH 43216-1001

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Nancy Luden
       .                                                                                    12/31/20                 $94,207 (cost)

                Name and address of the person who has possession of
                inventory records
                Nancy J. Luden
                538 Burwood Court
                Westerville, OH 43081


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mark A. Luden                                  538 Burwood Ct                                      President CEO sole Board              27.5
                                                      Westerville, OH 43081                               member; Stockholder of CJC

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Marvin L. Clamme                               PO Box 51                                           Stockholder in CJC (parent of         5.0
                                                      New Knoxville, OH 45871                             Guitammer NV)

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       George Anasis                                  7871 Calverton Sq                                   Stockholder in CJC (parent of         22.5
                                                      New Albany, OH 43054                                Guitammer NV)


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                           Desc Main
                                                                     Document      Page 58 of 70                                                       3/16/21 11:06AM

 Debtor      The Guitammer Company                                                                      Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Gialamas                                  11760 Berea Rd                                      Stockholder in CJC (parent of         22.5
                                                      Cleveland, OH 44111                                 Guitammer NV)

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Christopher Doyle                              4661 Sawmill Rd Fl 2                                Stockholder in CJC (parent of         22.5
                                                      Columbus, OH 43220                                  Guitammer NV)



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Ken McCaw                                      276 Burns Dr N                                      Board Member                     1999-2/28/21
                                                      Westerville, OH 43082

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Walter J. Doyle                                1970 Jewett Road                                    Board                            2008-2/28/21
                                                      Powell, OH 43065


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Mark A. Luden                                                                                                                  Salary and
       .    538 Burwood Court                                                                                                              Reimbursement of
               Westerville, OH 43081                                                                                     Various           Expenses

               Relationship to debtor
               President/CEO


       30.2 Nancy J. Luden                                                                                                                 Salary and
       .    538 Burwood Court                                                                                            Various; See      Reimbursement of
               Westerville, OH 43081                                                                                     attached          Expenses

               Relationship to debtor
               Wife of CEO/President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                           Desc Main
                                                                     Document      Page 59 of 70                                                       3/16/21 11:06AM

 Debtor      The Guitammer Company                                                                      Case number (if known)



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    The Guitammer Company                                                                                      EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 16, 2021

 /s/ Mark A. Luden                                                       Mark A. Luden
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
3:29 PM                                                                                                              The Guitammer Company
03/15/21
                                                                                                                         Payroll Summary
                                                                                                                 March 16, 2020 through March 16, 2021
                                                                                Clamme, Marvin L.                         Luden, Andrew J                            Luden, Mark A.                            Luden, Nancy J
                                                                       Hours   Rate   Mar 16, '20 - Mar 16, 21   Hours   Rate   Mar 16, '20 - Mar 16, 21   Hours   Rate   Mar 16, '20 - Mar 16, 21   Hours   Rate   Mar 16, '20 - Mar 16, 21
Employee Wages, Taxes and Adjustments
  Desc Main




                                 Gross Pay
                                              Officer Salary Regular                                81,900.00                                      0.00                               173,124.91                                       0.00
                                              Officer Sick Salary                                        0.00                                      0.00                                      0.00                                      0.00
                                              Officer Vac Salary                                         0.00                                      0.00                                      0.00                                      0.00
                                              Salary                                                     0.00                                49,038.54                                       0.00                                83,992.26
   Filed 03/16/21 Entered 03/16/21 11:12:37




                                              Hourly Regular Rate                                        0.00                                      0.00                                      0.00                                      0.00
                                              Overtime Hourly Rate 1                                     0.00                                      0.00                                      0.00                                      0.00
                                              Sales Commission                                           0.00                                45,364.98                                 10,000.00                                       0.00
                                 Total Gross Pay                                                    81,900.00                                94,403.52                                183,124.91                                 83,992.26
                                 Deductions from Gross Pay
                                              HSA(Pre tax)                                               0.00                                      0.00                                 -8,625.00                                      0.00
                                 Total Deductions from Gross Pay                                         0.00                                      0.00                                 -8,625.00                                      0.00
                Page 60 of 70




         Adjusted Gross Pay                                                                         81,900.00                                94,403.52                                174,499.91                                 83,992.26
         Taxes Withheld
                                 Federal Withholding                                                 -7,910.00                               -15,974.00                                -19,945.00                                 -5,667.00
                                 Medicare Employee                                                   -1,187.55                                -1,368.85                                 -2,530.25                                 -1,217.89
                                 Social Security Employee                                            -5,077.80                                -5,853.02                                 -8,898.25                                 -5,207.52
                                 OH - Withholding                                                    -2,407.35                                -3,244.43                                 -6,503.48                                 -2,314.16
                                 0603 -School District tax                                           -1,023.75                                     0.00                                      0.00                                      0.00
                                 904                                                                     0.00                                 -2,360.14                                 -4,362.42                                 -2,099.77
  Document




                                 Medicare Employee Addl Tax                                              0.00                                      0.00                                      0.00                                      0.00
                                 Village of New Knoxville                                            -1,228.50                                     0.00                                      0.00                                      0.00
         Total Taxes Withheld                                                                       -18,834.95                               -28,800.44                                -42,239.40                                -16,506.34
Net Pay                                                                                             63,065.05                                65,603.08                                132,260.51                                 67,485.92
Employer Taxes and Contributions
  Doc 1




         Federal Unemployment                                                                           42.00                                     42.00                                     42.00                                     42.00
         Medicare Company                                                                            1,187.55                                  1,368.85                                  2,530.25                                  1,217.89
         Social Security Company                                                                     5,077.80                                  5,853.02                                  8,898.25                                  5,207.52
  Case 2:21-bk-50832




         OH - Unemployment Company                                                                      72.00                                     72.00                                     72.00                                     72.00
         Dental Insurance (company paid)                                                                 0.00                                   449.72                                    467.12                                    523.36
         Medical Insurance (Company paid)                                                                0.00                                  4,893.46                                  7,422.03                                  4,804.28
Total Employer Taxes and Contributions                                                               6,379.35                                12,679.05                                 19,431.65                                 11,867.05
                                                                                                                                                                                                                                        Page 1 of 2
        Case 2:21-bk-50832      Doc 1     Filed 03/16/21 Entered 03/16/21 11:12:37                      Desc Main
                                         Document      Page 61 of 70

Marvin Clamme
        Type       Date     Num         Name                     Memo                   Account           Credit


Check             11/6/2020 16039 Clamme, Marvin L.   Expenses                  Key Business Checking      219.21
Check             5/23/2020 15650 Clamme, Marvin L.   expenses                  Key Business Checking       526.2
Check             3/17/2020 15491 Clamme, Marvin L.   Expenses Jan-March 2020   Key Business Checking      727.76
                                                                                                          1,473.17




Nancy Luden
        Type       Date     Num         Name                     Memo                   Account           Credit


Check             2/23/2021 16280 Luden, Nancy J      expenses                  Key Business Checking      520.44
Check            12/31/2020 16174 Luden, Nancy J      Expenses                  Key Business Checking      732.36
Check             11/6/2020 16040 Luden, Nancy J      Expenses                  Key Business Checking      913.39
Check              8/3/2020 15808 Luden, Nancy J      expenses                  Key Business Checking     2,317.15
Check             5/23/2020 15649 Luden, Nancy J      Expenses                  Key Business Checking     1,250.98
Check             3/17/2020 15494 Luden, Nancy J      expenses                  Key Business Checking     1,388.67
                                                                                                          7,122.99


Andrew Luden
                 $354.08
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                     Desc Main
                                                                     Document      Page 62 of 70                                                 3/16/21 11:06AM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re       The Guitammer Company                                                                            Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              FLAT FEE
             For legal services, I have agreed to accept                                                  $
             Prior to the filing of this statement I have received                                        $
             Balance Due                                                                                  $

              RETAINER
             For legal services, I have agreed to accept and received a retainer of                       $                 40,000.00
             The undersigned shall bill against the retainer at an hourly rate of                         $                      300.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     $    1,738.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Representation in all matters before the Bankruptcy Court.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               N/A




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37               Desc Main
                                                                     Document      Page 63 of 70                                             3/16/21 11:06AM



 In re       The Guitammer Company                                                                   Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 16, 2021                                                             /s/ Frederic P. Schwieg, Esq.
     Date                                                                       Frederic P. Schwieg, Esq. 0030418
                                                                                Signature of Attorney
                                                                                Frederic P Schwieg Attorney at Law
                                                                                19885 Detroit Rd #239
                                                                                Rocky River, OH 44116-1815
                                                                                440-499-4506 Fax: 440-398-0490
                                                                                fschwieg@schwieglaw.com
                                                                                Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37                               Desc Main
                                                                     Document      Page 64 of 70                                                              3/16/21 11:06AM



                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      The Guitammer Company                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 The Guitammer Company                                               Common           100%                                       Stock
 Corp Trust Co of NV
 311 S Division St
 Carson City, NV 89703


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 16, 2021                                                          Signature /s/ Mark A. Luden
                                                                                            Mark A. Luden

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 2:21-bk-50832   Doc 1    Filed 03/16/21 Entered 03/16/21 11:12:37   Desc Main
                                 Document      Page 65 of 70


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         8X8 INC
                         Dept 848080
                         Los Angeles, CA 90084-8080

                         AEP
                         PO Box 371496
                         Pittsburgh, PA 15250-7496

                         Airfoil Public Relations of CA
                         336 North Main Street
                         Royal Oak, MI 48067

                         American Express
                         c/o Beckett & Lee
                         PO BOX 3001
                         Malvern, PA 19355

                         Andrew Luden
                         538 Burwood Court
                         Westerville, OH 43081

                         Broadridge ICS
                         PO Box 416423
                         Boston, MA 02241

                         Citadel Media
                         PO Box 403975
                         Altanta, GA 30384-3975

                         Columbia Gas
                         P.O. Box 4629
                         Carol Stream, IL 60197-4629

                         Comcast SportNet California
                         PO Box 795517
                         City of Industry, CA 91716-9517

                         Discount Edgar
                         125 Wolf Road Suite 315
                         Albany, NY 12205

                         Dodaro Consulting
                         8779 Younts Peak Court
                         Attn: Wayne Dodaro
                         Las Vegas, NV 89178

                         Eminence Speaker LLC
                         P.O. Box 360
                         838 Mulberry Pike
                         Eminence, KY 40019

                         Geldhill Family Ltd. Pship
                         68 S. Fourth St.
                         Columbus, OH 43215
Case 2:21-bk-50832   Doc 1    Filed 03/16/21 Entered 03/16/21 11:12:37   Desc Main
                             Document      Page 66 of 70



                     Horizons Companies
                     4000 Horizons Drive
                     Attn: Don Lee
                     Columbus, OH 43220

                     Ice Miller
                     250 West Street
                     Columbus, OH 43215

                     ICS
                     550 Parrott Street
                     San Jose, CA 95112

                     IMI International Inc./LFT Manuf. LLC
                     1600 Pittsburgh Dr
                     Delaware, OH 43015

                     Internal Revenue Service
                     PO BOX 7346
                     Philadelphia, PA 19101-5016

                     Jon Katz
                     38730 Glenlivet Ct
                     Solon, OH 44139

                     Julie E. Jacobs Revocable Trust
                     c/o Julie E. Jacobs, Trustee
                     1105 Schrock Road Suite 602
                     Columbus, OH 43229

                     KeyBank NA
                     Attn Debra J Hamber
                     PO Box 94920
                     Cleveland, OH 44101-4920

                     Law Offices of Carl Generes
                     4358 Shady Bend Drive
                     Dallas, TX 75244-7447

                     Lawrence L. Lemoine
                     512 Francisco Street
                     Manhattan Beach, CA 90266

                     Liberty Mutual Insurance
                     PO Box 2839
                     New York, NY 10116-2839

                     Mark A. Luden
                     538 Burwood Court
                     Westerville, OH 43081

                     Marvin L. Clamme
                     305 E. Spring Street
                     PO Box 51
                     New Knoxville, OH 45871
Case 2:21-bk-50832   Doc 1    Filed 03/16/21 Entered 03/16/21 11:12:37   Desc Main
                             Document      Page 67 of 70



                     Media Answers LLC
                     19065 Pebble Beach Way
                     Attn: Chris Lennon
                     Monument, CO 80132

                     Merrill Lynch Bank USA
                     4661 Sawmill Road
                     2nd Floor
                     Columbus, OH 43220

                     Nancy J. Luden
                     538 Burwood Court
                     Westerville, OH 43081

                     Ohio Attorney General
                     Collections Enforcement Section
                     150 E Gay ST Fl 21
                     Columbus, OH 43215

                     Ohio Attorney General
                     Collect Enforce Sect -Bankr
                     150 E Gay ST Fl 21
                     Columbus, OH 43215

                     Ohio Attorney General
                     Collect Enforce Sect -Bankr
                      150 E Gay ST Fl 21
                     Columbus, OH 43215

                     Ohio BWC
                     Law Section Bankruptcy Unit
                     PO Box 15567
                     Columbus, OH 43215-0567

                     Ohio Department of Taxation
                     Attn Bankruptcy Division
                     PO BOX 530
                     Columbus, OH 43216-0530

                     Ohio Dept. of Job & Family Services
                     P.O. Box 182404
                     Columbus, OH 43218-2404

                     Ohio Development Svcs Agency
                     Attn: Sharon Anthony
                     77 S High St FL 29
                     Columbus, OH 43215

                     Opal Private Equity Fund LP
                     250 West Street
                     Columbus, OH 43215

                     Reliance Technology Solutions
                     5740 Gateway Blvd
                     Mason, OH 45040
Case 2:21-bk-50832   Doc 1    Filed 03/16/21 Entered 03/16/21 11:12:37   Desc Main
                             Document      Page 68 of 70



                     Republic Services #046
                     PO Box 9001099
                     Louisville, KY 40290-1099

                     Robert Geldreich
                     68 S. Fourth St.
                     Columbus, OH 43215

                     RUSH Transportation/Logistics
                     P.O. Box 2810
                     Dayton, OH 45401

                     Schneider Downs & Co. Inc
                     65 E. State Street
                     #2000
                     Columbus, OH 43215

                     Securities Transfer Corporation
                     2901 North Dallas Parkway
                     Suite 30
                     Plano, TX 75093-5990

                     Steven D. Steer
                     Hack, Steer & Co LLC
                     314 E Second St
                     Canfield, OH 44406

                     Thelma Gault
                     91 Shelby Street
                     Eminence, KY 40019

                     United States Attorney General
                     Main Justice Bldg
                     10th & Constitution Ave NW
                     Washington, DC 20530

                     UPS
                     PO BOX 809488
                     Chicago, IL 60680-9488

                     US Attorney-- ND Ohio
                     Attn Bankruptcy Section
                     801 W Superior Ave Ste 400
                     Cleveland, OH 44113-1852

                     US Small Business Administration
                     District Counsel
                     65 E State St Ste 1350
                     Columbus, OH 43215

                     Verizon Wireless
                     PO Box 25505
                     Lehigh Valley, PA 18002-5506
Case 2:21-bk-50832   Doc 1    Filed 03/16/21 Entered 03/16/21 11:12:37   Desc Main
                             Document      Page 69 of 70



                     Walter J. Doyle
                     1970 Jewett Road
                     Powell, OH 43065

                     Walter J. Doyle Trust
                     1970 Jewett Road
                     Powell, OH 43065

                     Wells Fargo Equipment Finance
                     800 Walnut St FL 4
                     Des Moines, IA 50309

                     YRC
                     P.O. Box 93151
                     Chicago, IL 60673-3151
            Case 2:21-bk-50832                        Doc 1           Filed 03/16/21 Entered 03/16/21 11:12:37              Desc Main
                                                                     Document      Page 70 of 70                                       3/16/21 11:06AM




                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      The Guitammer Company                                                                           Case No.
                                                                                   Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for The Guitammer Company in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 The Guitammer Company
 Corp Trust Co of NV
 311 S Division St
 Carson City, NV 89703




    None [Check if applicable]




 March 16, 2021                                                        /s/ Frederic P. Schwieg, Esq.
 Date                                                                  Frederic P. Schwieg, Esq. 0030418
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for The Guitammer Company
                                                                       Frederic P Schwieg Attorney at Law
                                                                       19885 Detroit Rd #239
                                                                       Rocky River, OH 44116-1815
                                                                       440-499-4506 Fax:440-398-0490
                                                                       fschwieg@schwieglaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
